Citation Nr: 0948543
Decision Date: 08/19/09	Archive Date: 01/05/10

DOCKET NO.  07-06 759	)	DATE AUG 19 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from December 1966 to October 1968.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2005 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. The competent evidence of record is against a finding that the Veterans bilateral hearing loss began in service or within one year of separation, or is related to his active duty service.

2. The competent evidence of record is against a finding that the Veterans tinnitus began in service or is related to his active duty service.


CONCLUSIONS OF LAW

2.  Bilateral hearing loss was not incurred in or aggravated by the Veterans active duty service, nor may it be presumed to have been incurred in or have been aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by the Veterans active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VAs Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board observes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim decided herein.  A March 2005 letter expressly told him to provide any relevant evidence in his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds that the March 2005 letter partially satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the March 2005 letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  
The Board observes that the March 2005 letter was sent to the Veteran prior to the August 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 letter provided this notice to the Veteran.  Although VCAA notice in accordance with Dingess was sent after the initial adjudication of the Veterans claims, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2007 statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veterans claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the Veterans service treatment records are associated with the claims folder, as are private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claims.

The Board notes that a VA examination was not provided in conjunction with the Veterans current claims.  However, the Board finds that the evidence of record does not warrant one because there is sufficient competent medical evidence to decide his claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veterans claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veterans own lay statements suggesting a link between hearing loss or tinnitus and military service.  In light of the absence of any evidence of in-service injuries or complaints or competent evidence suggesting a link between his current disability and service, VA is not required to provide him with a VA examination in conjunction with his claims.

Under the circumstances of this case, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Where a veteran who served for ninety days develops hearing loss of the sensorineural type to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Since tinnitus is difficult to diagnose through medical examination, the Veteran is presumed competent to present evidence of a diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thereafter, the Board is only free to weigh the credibility of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Thus, the Veterans statements that he suffers from ringing in his ears constitute a competent diagnosis of tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing is considered disabling when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In this case, the evidence does not demonstrate that the Veteran was diagnosed with hearing loss during service or within one year of separation.  Thus, presumptive service connection as outlined in 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  Nevertheless, the Veteran has presented at least an indication that he currently suffers from hearing loss.  A private treatment record from September 2004 provides a diagnosis of sensorineural hearing loss.  

However, while the evidence demonstrates that the Veteran suffers from hearing loss and tinnitus, there is no competent evidence that hearing loss or tinnitus is related to the Veterans active duty service.  Service treatment records are negative for a diagnosis or treatment of hearing loss or tinnitus.  Additionally, post-service treatment records do not offer an indication that hearing loss or tinnitus is related to service.  The Veteran has requested a VA examination to help support his claim.  However, as discussed above, VA is not obligated to provide the Veteran with an exam when there no competent evidence suggesting that the Veterans claimed disorders could be related to service.

Additionally, the Board finds that inconsistencies in the Veterans statements regarding the onset date of his tinnitus disability weigh against his claim.  The Veteran asserted in his March 2007 VA Form 9 that he suffers from tinnitus because of exposure to rifle fire while serving at Fort Leonard Wood.  The Veterans personnel records confirm that he served at Fort Leonard Wood from December 1966 to April 1967.  However, in his original March 2005 claim, the Veteran asserted that his tinnitus did not begin until 1968, at least 8 months after he left Fort Leonard Wood.  

Further, the Board finds that the long gap between the Veterans separation from service and his first claim of hearing loss and tinnitus weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimants health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

Finally, the Board acknowledges the Veterans repeated statements that his hearing loss and tinnitus are related to his active duty service.  However, as a layperson, the Veteran is not competent to draw such conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating that laypersons are not competent to offer medical opinions).  

In sum, although the Veteran has presented evidence of current diagnoses, a preponderance of the evidence is against a finding that the Veterans hearing loss or tinnitus began during his active service, or in the case of hearing loss within the one-year presumptive period, or that current hearing loss or tinnitus is related to his active service.  As such, the benefit of the doubt rule does not apply and the Veterans claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


